      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

Barbara Hewitt,

                                              Plaintiff,

       vs.

Allied Business Solutions LLC, et al.,

                                              Defendants.                    Case No. 2:19-cv-2012


                                            ANSWER
       COMES NOW Allied Business Solutions LLC, Allied Business Solutions Inc. (collectively,

"Allied"), and Larry S. Alsup, (Defendants herein) by and through their attorney, R. Scott Ryburn,

Anderson & Byrd LLP, and hereby answer the plaintiff's complaint as follows, to-wit:

       1.      Defendants deny each and every allegation not admitted herein.

       2.      Defendants admit the allegation in paragraphs 1, 2 and 3.

       3.      Defendants deny the allegations in paragraph 4.

       4.      Defendants admit the allegations in paragraphs 5 and 6.

       5.      Defendants deny the allegations in paragraph 7 that Allied Business Solutions Inc.

operates with its principal place of business in Kansas.

       6.      Defendants admit the allegations in paragraph 8.

       7.      Defendants deny they are an employer within the meaning of FSLA and the

allegations in paragraph 9 allege a legal conclusion, and therefore, defendant denies the allegations

in paragraph 9. Defendants admit it has other employees.

       8.      Defendants admit the allegations in paragraphs 10, 11, 12 and 13.

       9.      Defendants admit that they assist companies with controlling communications costs

as alleged in paragraphs 14 and 15, but deny that Allied Business Solutions, LLC and Allied Business
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 2 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 2
-------------------------

Solutions Inc. are the alter-egos and are the same entity or that Allied Business Solutions Inc is on

their website. They admit they have the same officers and directors but deny the remaining

allegations in paragraphs 14 and 15.

           10.   Defendants admit the allegations that Larry Alsup is the President of Allied and

manages Allied, and denies the remainder of the allegations in paragraph 16.

           11.   Defendants deny that Barbara Hewitt was an employee, and therefore, denies the

allegations in paragraph 17.

           12.   Defendants admit plaintiff was a sales representative of Allied Business Solutions LLC

but deny the allegations in paragraph 18 that Exhibit 2 is the only Sales Agreement signed by the

parties.

           13.   Defendants deny Barbara Hewitt was an employee and admit that she communicated

with Larry Alsup regarding the allegation in paragraph 19.

           14.   Defendants deny the allegation in paragraph 20 that Defendants controlled both the

means and methods that Ms. Hewitt used to perform her work. Defendants admit the remaining

allegation in paragraph 20.

           15.   Defendants admit the allegations in paragraph 21.

           16.   Defendants are without sufficient information to admit or deny the allegations in

paragraph 22, and therefore, denies the same.

           17.   Defendants admit the allegations in paragraph 23.

           18.   Defendants deny the allegation in paragraph 24, 25, 26, 27 and 28.

           19.   Defendants admit plaintiff was paid $80,000.00 in 2017 for commissions which could
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 3 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 3
-------------------------

be reduced after a proper accounting, and deny the remaining allegations in paragraphs 29 and 30.

        20.      Defendants deny the allegation in paragraph 31, 32 and 33.

        21.      Defendants deny the allegations in paragraph 34 that they advised Ms. Hewitt that she

should contact her clients if she wanted to get payments and admits the remaining allegations in

paragraph 34.

        22.      Defendants deny the allegation in paragraph 35.

        23.      Defendants admit a letter was sent to Ms. Hewitt stating that she had breached the

agreement with Allied, but deny the remaining allegations of paragraph 36.

        24.      Defendants deny the allegations in paragraphs 37 and deny the allegations in paragraph

38 as previously denied.

        25.      Defendants deny that plaintiff was an employee of Allied Business Solutions LLC and

the statements in paragraph 39 ask for a legal conclusion, and therefore, defendants deny the

allegations paragraph 39.

        26.      Defendants deny that plaintiff was an employee of Allied Business Solutions LLC and

the statements of paragraphs 40, 41 and 42 seek legal conclusions, and therefore, are denied.

        27.      Defendants deny the allegations in paragraph 43, 44 and 45.

        28.      Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 46, and therefore, denies the same.

        29.      Defendant admits that plaintiff used defendants' computer, but denies the remainder

of the allegations in paragraph 47.

        30.      Defendant is without sufficient knowledge to admit or deny the allegations in
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 4 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 4
-------------------------

paragraph 48, and therefore, denies the same.

        31.      Defendant denies the allegations in paragraphs 49, 50, 51 and 52.

        32.      Defendant denies the allegations in paragraph 53 that have been previously denied.

        33.      Defendant denies the allegations in paragraph 54 that defendant controlled the means

and methods by which plaintiff was to complete her tasks.

        34.      Defendants are without sufficient knowledge to admit or deny the allegations in

paragraph 55, and therefore, denies the same.

        35.      Defendants admit that plaintiff use defendants' supplies and supplied plaintiff with

business cards, and deny remainder of the allegations in paragraph 56.

        36.      Defendant is without sufficient knowledge to admit or deny the allegations in

paragraph 57, and therefore, denies the same.

        37.      Defendants deny the allegations in paragraph 58, 59 and 60 of plaintiff's petition.

        38.      Defendants deny the allegations in paragraph 61 as previously denied.

        39.      Defendants admits the allegations of 62.

        40.      Defendants deny the allegations of paragraph 63 that plaintiff was to receive

commissions for the "life of the contract," and admits the remainder of the allegations in paragraph

63.

        41.      Defendants admit the allegations in paragraph 64.

        42.      Defendants deny that Allied refused to make commission payments as alleged in

paragraph 65.

        43.      Defendants deny the allegations in paragraphs 66, 67, 68 and 69.
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 5 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 5
-------------------------

        44.      Defendants deny the allegation in paragraph 70 as previously denied.

        45.      Defendants admit the allegation in paragraph 71, 72 and 73.

        46.      Defendants deny the allegations in paragraph 74, 75 and 76.

        47.      Defendants deny the allegations in paragraph 77 as previously denied.

        48.      Defendants deny the allegations in paragraphs 78, 79, 80, 81, 82, 83, 84 and 85.

        49.      Defendants deny the allegations in paragraphs 86 as previously denied.

        50.      Defendants deny the allegations in paragraph 87.

        51.      Defendants admit that Ms. Hewitt inquired regarding her commissions, but deny the

remainder of the allegations in paragraph 88.

        52.      Defendants deny the allegations in paragraph 89 regarding the request to contact "these

customers," but admit that customers had not paid their amount due to defendants.

        53.      Defendants are without sufficient information to admit or deny the allegations in

paragraphs 90 regarding which "customers" were contacted, and therefore, denies the same.

        54.      Defendants admit the allegations of paragraph 91.

        55.      Defendants deny the allegations of paragraph 92, 93, 94 and 95.

        56.      Defendants deny the allegations in paragraph 96 as previously denied.

        57.      Defendants deny that Ms. Hewitt was to receive a monthly commission for the life of

the contract but admit the allegations in paragraph 97.

        58.      Defendants deny the allegations in paragraph 98, 99, 100, 101 and 102.

        59.      Defendants deny the allegations in paragraph 103 as previously denied.

        60.      Defendants deny the allegations in paragraph 104, 105, 106 and 107.
       Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 6 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 6
-------------------------

        61.      Defendants deny the allegation in paragraphs 108 as previously denied.

        62.      Defendants admit the allegations in paragraph 109.

        63.      Defendants deny the allegations in paragraphs 110, 111, 112, 113 and 114.

        64.      Defendants deny the allegations in paragraph 115 as previously denied.

        65.      Defendants admit the allegations in paragraph 116.

        66.      Defendants collected revenue from customers as alleged in paragraph 117, and deny

the remainder of the allegations in paragraph 117.

        67.      Paragraph 118 is a legal conclusion, and therefore, defendants deny any allegations in

paragraph 118.

        68.      Defendants deny the allegations in paragraph 119.

        69.      Defendants deny that sums are owed to Barbra Hewitt as alleged in plaintiff's petition

and paragraph 120 is a legal conclusion, and therefore, defendants deny any allegations in paragraph

120.

        WHEREFORE, the defendants pray that the plaintiff's cause of action and complaint against

the defendants be denied and dismissed, that defendant receive compensation for their costs and

attorney fees to defend this action, and for such other and further relief as the court deems just and

equitable.

                                       AFFIRMATIVE DEFENSES

        COMES NOW the defendants, and hereby plead the following affirmative defenses, to-wit:

        70.      Defendants plead the affirmative defenses of accord and satisfaction, estoppel, failure

of consideration, laches, payment, release, statute of frauds and waiver.
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 7 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 7
-------------------------

        71.      Plaintiff's petition fails to state a claim upon which relief may be granted.

        WHEREFORE, plaintiff's petition fails to state a claim upon which relief may be granted, the

defendants pray that the plaintiff's cause of action and complaint against the defendants be denied and

dismissed, that defendants receive compensation for their costs and attorney fees to defend this action,

and for such other and further relief as the court deems just and equitable.

                                            COUNTERCLAIMS

        COMES NOW the defendant, Allied Business Solutions LLC ("ABS or "the company") and

for its counterclaim against the plaintiff, Barbara Hewitt, hereby state and allege as follows, to-wit:

                                             COUNT I
                                        BREACH OF CONTRACT

        72.      ABS is a corporation duly organized under the laws of the State of Kansas, with its

principal place of business located in Gardner, Kansas. ABS is duly registered to conduct business

in the State of Kansas.

        73.      ABS specializes in reducing the telecommunication expenses of its customers. ABS's

customers consist primarily of municipalities, schools, law firms, banks and other business located

through Kansas and Missouri.

        74.      ABS reviews and audits the invoices its customers receive from their

telecommunications vendors for services such as internet, wide area network (WAN) serviced, local

telephone, long distance, pagers and cellular phones to insure the customers to recommend measures

to decrease the cost of such services and provides various other telecommunications consulting

services.

        75.      ABS enters into project and/or consulting agreement with it customers. Project
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 8 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 8
-------------------------

agreements typically cover situations n which ABS consults or performs services for customers that

are limited to a finite project, such as providing advice and information on a customer's purchase of

a new telephone system. Consulting agreements, in contrast, typically are for two to four years to

audit and monitor the customer's telecommunications bills and services on an ongoing basis.

        76.      ABS generally is paid a flat fee for project work and a portion of the savings recovered

for its customers for its long term consulting work.

        77.      ABS and Barbara Hewitt entered into an Independent Sales Representative Agreement

("Sales Agreement") on or about March 4, 2013, attached to plaintiff's petition as Exhibit A. This

agreement was later modified with the "Sales Agreement" attached as Exhibit B.

        78.      The agreement between ABS and Barbara Hewitt specifically stated she was an

independent contractor, was not an employee of ABS, that she would determine when, where and how

she shall perform her responsibilities and that ABS would not be liable for employment or

withholding taxes regarding Barbara Hewitt's being an independent contractor.

        79.      The agreement between ABS and Barbara Hewitt stated that they had a confidential

relationship as it relates to ABS business, and that plaintiff had an obligation to not disclose certain

proprietary information.

        80.      Under the terms of the Agreement, Barbara Hewitt agreed that (1) she would not

disclose, use or make known ABS's confidential information during or after her employment with

ABS; and (2) she would not compete on behalf of herself or a competitor of ABS, either during or

after her employment, for ABS's existing customers.

        81.      The Agreement also provides, without any limitation on ABS's right to damages, that
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 9 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 9
-------------------------

ABS shall be entitled to injunctive relief for any breach or threatened breach of Barbara Hewitt's

obligations under the Agreement, as well as costs and attorney fees ABS incurs in enforcing the terms

of the Agreement.

        82.      Barbara Hewitt had intimate knowledge of the procedures and methods ABS developed

to audit and review telecommunications services.

        83.      Pursuant to the Independent Sales Representative Agreement, Barbara Hewitt had a

confidential relationship with ABS and there was an express understanding that the private and

confidential information that Barbara Hewitt received, created or used in connection with ABS

customers was confidential and not to be disclosed.

        84.      Pursuant to the Independent Sales Representative Agreement, Barbara Hewitt had

possession and access to ABS's confidential business information and trade secrets, including, among

other things, details of all aspects of ABS's auditing and client servicing procedures, customers lists

and confidential information about ABS's customers and their needs, as well as prospective customer

information developed in ABS's marketing efforts.

        85.      Barbara Hewitt acquired information by virtue of her employment with ABS which

are trade secrets and confidential information which have substantial commercial value and are not

readily accessible to ABS's competitors.

        86.      Under the terms of her Agreement with ABS, Barbara Hewitt was obligated, among

other things: 1) to refrain from disclosing ABS's trade secrets and confidential information; 2) to turn

over all of ABS's confidential information and property upon the termination of sales agreement with

ABS; and 3) not to compete for ABS's customers during or after her relationship with ABS's as a sales
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 10 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 10
-------------------------

representative.

        87.       The Sales Agreement with ABS is reasonable and enforceable, in that it protects ABS's

legitimate business interests, including, but not limited to, ABS's contracts with its customers,

customer contracts and accounts, ABS's information about its existing and prospective customers,

ABS's investments in training and educating its employees, and maintaining the secrecy of its trade

secrets and confidential information.

        88.       Barbara Hewitt breached her Sales Agreement with ABS by retaining ABS's

confidential information at the termination of her contract, by disclosing and using ABS's confidential

information and by competing for and soliciting ABS's customers on behalf of herself and/or another

company.

        89.       Barbara Hewitt breached her Sales Agreement with ABS by disclosing and using

ABS's confidential information and by competing for or soliciting ABS's customers on behalf of

herself and/or another company.

        90.       Pursuant to the terms of the Sales Agreement, ABS is entitled to, among other things,

injunctive relief ordering Barbara Hewitt to comply with the terms of the Sales Agreement.

        91.       Barbara Hewitt's breach of her Sales Agreement with ABS has caused ABS to suffer

harm and, unless enjoined, her breach of the agreement will continue to harm ABS.

        92.       Barbara Hewitt's breach of her Sales Agreement with ABS has damaged ABS in excess

of $75,000.00.

        WHEREFORE, plaintiff ABS prays the Court enter judgment in its favor; that the Court enter

a temporary restraining order ("TRO") and/or temporary injunction and a permanent injunction
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 11 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 11
-------------------------

against Barbara Hewitt continued breach of her Sales Agreement with ABS and order her to undertake

the obligations required of her under the Sales Agreement; that the Court award damages to ABS in

excess of $75,000.00, including ABS's costs and attorney fees incurred in this action; and for such

other and further relief as the Court deems just and equitable.

                                            COUNT II
                                MISAPPROPRIATION OF TRADE SECRETS

        93.       The allegations in paragraphs 71 through 91 above are incorporated as though fully

set out herein.

        94.       ABS has trade secrets and confidential information, including, but not limited to,

procedures and guidelines that ABS uses to maximize the cost-savings to its customers, technical data

regarding telecommunications systems, marketing programs, profit margins, pricing information, and

customer data that derive independent economic value from not being generally known to, or readily

ascertainable by other persons who can obtain economic value from its disclosure or use, which is

vital to maintain it secrecy.

        95.       Due to her position with ABS, Barbara Hewitt had access to and use of ABS's trade

secrets and confidential information.

        96.       Barbara Hewitt retained ABS's trade secrets and confidential information when she

resigned from ABS and presently is using that information to the benefit of herself to the detriment

of ABS.

        97.       The trade secrets and confidential information in the possession Barbara Hewitt are

not known to the public or competitors of ABS, and it is not obtainable from other sources.

        98.       The Kansas Uniform Trade Secrets Act, K.S.A. 60-3320, et seq., provides that "actual
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 12 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 12
-------------------------

or threatened misappropriation (of trade secrets) may be enjoined; "that a "complainant is entitle to

recover damages for misappropriation;" that under appropriate circumstances 'the court may award

exemplary damages;" and that 'affirmative acts to protect a trade secret may be compelled by court

order."

           99.    Unless Barbara Hewitt is ordered to return all of ABS's trade secrets and confidential

information and cease any use or disclosure thereof, there is a substantial likelihood that ABS will be

irreparably injured through the deprivation of its property and the use and disclosure of its trade

secrets.

           WHEREFORE, defendant ABS requests that this Court enter judgment in its favor; that the

Court order a TRO and/or temporary injunction and a permanent injunction against Barbara Hewitt

preventing her from misappropriating any of ABS's trade secrets or confidential information; that the

Court order the immediate return of any trade secrets and property of ABS; that the Court award

compensatory damages as a result of Barbara Hewitt misappropriation, including both the actual

losses caused by the misappropriation and the unjust enrichment caused by the misappropriation in

excess of $75,000.00; and that the Court award plaintiff ABS its costs incurred in this action;

including reasonable attorneys' fees; and such further relief as the Court deems just and equitable.

                                              COUNT III
                                      BREACH OF DUTY OF LOYALTY

           100.   The allegations contained in paragraph 71 through 98 are incorporated as though fully

set out herein.

           101.   Barbara Hewitt had a confidential relationship with ABS and there was an express

understanding that Barbara Hewitt was receiving confidential information, and she acquired the
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 13 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 13
-------------------------

information in such a way that she knew or must have known of its confidential nature.

        102.     Barbara Hewitt owed a duty of loyalty to ABS not to compete with the company or

usurp its business opportunities during her contract with ABS, and further owned a duty of loyalty

to ABS prohibiting her from taking or using ABS's trade secrets and confidential information to

compete with ABS after the termination of her contract.

        103.     Barbara Hewitt breached her duty of loyalty to ABS by disclosing information and

working with a competitor of ABS to acquire contracts of a similar nature as those with ABS.

        104.     Barbara Hewitt's breach of her duty of loyalty to ABS has caused the company to

suffer damages in excess of $75,000.00.

        WHEREFORE, defendant ABS request that the Court enter judgment in its favor; that the

Court enter a TRO and/or temporary injunction and a permanent injunction against Barbara Hewitt

preventing her from continuing to breach her duties of loyalty to the company; that the Court award

compensatory damages as a result of Barbara Hewitt's breaches of her duty of loyalty in excess of

$75,000.00; and that the Court award ABS its costs incurred in this action, including reasonable

attorneys' fees; and for such other and further relief as the Court deems just and equitable.


                                              ___________________________________________
                                              R. Scott Ryburn, #12690
                                              ANDERSON & BYRD, LLP
                                              216 S. Hickory, P. O. Box 17
                                              Ottawa, Kansas 66067
                                              (785) 242-1234, telephone
                                              (785) 242-1279, facsimile
                                              sryburn@andersonbyrd.com
                                              Attorneys for Defendants
      Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 14 of 25




Hewitt v. Allied Business Solutions
Case No. 2:19-cv-2012
ANSWER AND COUNTERCLAIM
Page 14
-------------------------

                                      CERTIFICATE OF SERVICE
       I hereby certify that a copy of the above and foregoing was sent via electronic mail, this 5th
day of March, 2019, addressed to:

Virginia Stevens Crimmins
Crimmins Law Firm LLC
214 S. Spring Street
Independence, MO 64050
v.crimmins@crimminslawfirm.com


                                              ___________________________________________
                                              R. Scott Ryburn
Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 15 of 25




                                                     EXHIBIT A
     Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 16 of 25


by ABS from the customer, provided, however, no Commission payment shall be made to Representative until
such amount exceeds Two hundred-fifty dollars ($250.00).

3.        ALLIED BUSINESS SOLUTIONS DEALINGS WITH CUSTOMERS

ABS will deal directly with customers in all matters relating to the provision of auditing service.

4.       REPRESENTATIVE RESPONSIBJLITIES
4.1     Marketing. Representative shall use good faith efforts to diligently market ABS Services. Said
marketing shall be consistent with and subject to Allied' s terms and conditions. Representative may not offer
any terms or conditions on behalf of Allied which conflict current business model.
4.2     Representative's Conduct. Representative shall be governed in all dealings with such customers bythe
highest standards of honesty, integrity and fair dealing, including compliance with all applicable laws,
ordinances and regulations, and shall do nothing which would tend to discredit, dishonor, reflect adversely
upon, or in any manner injure the reputation of ABS or services covered by this Agreement and the quality
image associated with said ABS services.

5.       Allied RESPONSIBILITIES
5 .1    Promotional Materials ABS shall provide Representative with an initial Allied standard starter kit
consisting of materials for marketing purposes which are subject to the provisions of the Confidentiality and
Non-Disclosure provision as set forth in this Agreement.
5 .2    Training. Allied shall provide training at reasonable times and places, and at no fee to Representative,
to acquaint Representative with Allied service offerings and procedures. Allied will attend appointments,
conference calls or Webex Sales presentations with prospects scheduled by the Representative.

6.       CONFIDENTIALITY
Representative acknowledges that this Agreement creates a relationship of confidence and trust with respect to
all information of a confidential, proprietary or trade secret nature disclosed by or on behalf of ABS to
Representative that relates to the business of ABS, its affiliates, customers, suppliers and vendors (the
"Proprietary Information"). Such Proprietary Information includes, but is not limited to:
         (a)      technical information, including without limitation, techniques, new ideas,
                  discoveries. inventions, developments, know-how and trade secrets (whether
                  developed by Allied, an affiliate, employee or Representative); and
         (b)      business information, including without limitation, information relating to costs,
                  pricing, profit margins, markets and suppliers, business plans and projections,
                  fmancial accounting, legal and regulatory data, names, addresses and telephone
                  numbers of current or prospective customers and their respective service or product
                  requirements, credit histories and trade names, sales, marketing and advertising
                  plans, and other commercial information;
         (c)      technical and/or business information furnished by third parties to Allied, including
                  prospects, customers, suppliers, and vendors; and
         (d)      the terms and conditions, including the commission structure, of this Agreement.

At all times during and after the term of this Agreement, Representative shall keep all Proprietary Information in
confidence and shall not disclose such Proprietary Information to anyone or directly or indirectly use any of such
Proprietary Information for Representative's own benefit or for the benefit of any person or entity other than Allied.
Upon any tennination of this Agreement, or upon the request ofAllied, Representative shall promptly deliver to Allied all
Proprietary Information, and Representative shall not retain any documents or materials or copies thereof containing "?l
Confidential                                             Page          Allied initials~ representative initials~


                                                           2
                                                                                                                   3/2002
     Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 17 of 25


Proprietary Information. Representative represents that performance of all the terms of this Agreement and
Representative's duties as a Representative ofAllied will not breach any similar connnitment or proprietary information
agreement with any former employer or other party.

Representative represents that it will not bring to Allied or use in the performaoce ofRepresentative' s duties for ABS aoy
documents or materials of a fonner employer or other entity that are so restricted. Representative agrees that in the event
of a breach of the confidentiality provisions of this Agreement by Representative, Allied may suffer irreparable barm and
will therefore be entitled to injunctive relief to enforce this Agreement without the need to post bond and that such relief
shall be in addition to, and not in lieu of, any monetary damages or such other relief a court of law may award.


7.       PROHIBITED CUSTOMER AND EMPLOYEE CONTACTS
At all times during the term of this Agreement and for as long as Allied is paying Representative any
Commission, Representative agrees that it shall not, whether on its own account or for the account of any other
person or entity:
         (a)      contact customers of Allied whom Representative obtained for Allied during the term of
                  this Agreement ("Relevant Customers") for the purpose of soliciting or inducing them to
                  terminate their business relationship with Allied; and
         (b)      contact employees of Allied with whom Representative worked or related during the term
                  hereof for the purpose of encouraging or inducing them to terminate their employment with
                  Allied. Allied agrees that so long as Representative is bound by and in compliance with this
                  paragraph 9(b ), Allied shall not contact employees of Representative with whom Allied has
                  worked or related during the term hereof for the purpose of encouraging or inducing them to
                  tenninate their employment with Representative.
Nothing in this Agreement shall be construed to prohibit Representative from providing to Relevant Customers
information available in the industry regarding the communications services or products offered by other
companies.


8.       INDEMNIFICATION
Representative shall indemnify and hold hannless Allied and its officers, directors, agents and employees, from
and against any and all claims, demands, causes of action, losses, damages, costs and expenses (including
reasonable attorney fees) (hereinafter "Claims") arising out of or relating to:

         (a)      Representative's breach of any of the terms of this Agreement;
         (b)      Representative's misrepresentation regarding the terms and provisions of Allied 's services to
                  customers, including any action of Representative in which Representative falsely represents
                  that Representative has authority to bind Allied;
         (c)      Representative's activities relating to the marketing of the services to Allied
                  customers;
Allied shall indemnify and hold harmless Representative and its officers, directors, agents and employees, from
and against any and all claims, demands, causes of action, losses, damages, costs and expenses (including
reasonable attorney fees) (hereinafter "Claims") arising out of or relating to:
        (a)     Allied's breach of any of the terms of this Agreement;
Allied may withhold payment of Commissions due Representative under this Agreement in order to recover
expenses for Claims covered by this section.
Allied shall indemnify and hold hannless Representative from and against any and all Claims arising out of or
relating to:

Confidential                                              Page        '   "iiw,:ifdlials·~.   representative   initials~
                                                            3
                                                                                                                     3/2002
       Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 18 of 25


         {a)     Allied's breach of any of the t=s of this Agreement; and
         {b)     Allied' s misrepresentation regarding the t=s and provisions of Allied' s services to
                 customers.

9.       ALLIED PROPERTY
Nothing contained in this Agreement shall be construed as granting or conferring any rights to Representative
by license, franchise, title or interest in Allied or any property of Allied, including, without limitation, Allied
trade names, trademarks, service marks or proprietary information. Representative may, however, with
Allied' s prior written consent, use trade names owned by Allied in connection with its efforts under this
Agreement.


10.      GENERAL PROVISIONS
10.1     Construction and Interpretation. This Agreement shall be governed and constructed by the laws ofthe
         State of Kansas. In the event that any action is brought by either party to enforce any term or
         condition of this Agreement, the prevailing party shall be entitled to recover its actual legal cost,
         including attorney's fees, court costs and costs of collection, in addition to whatever other relief a
         court may award.




                                                             To: Allied Business Solutions
                                                                 P.O. Box246
                                                                 314 E. Main Street
                                                                 Gardner, KS 66030
                                                                 Attn: Marketing Director


Confidential                                          Page         Allied   iniQ:a1~ representative initials   \)r
                                                        4
                                                                                                               3/2002
   Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 19 of 25




 10.2. Independent Contractor. Representative and Allied, expressly intending that no employment,
 partnership, or joint venture relationship is created by this Agreement, hereby agree as follows:
          (i)      Representative shall act at all times as an independent contractor hereunder.
          (ii)     Neither Representative nor anyone employed by or acting for or on behalf of
                   Representative shall ever be or be construed, as an employee of Allied and Allied
                   shall not be liable for employment or withholding taxes respecting Representative or
                   any employee of Representative.
          (iii)   · Representative shall detennine when, where and how Representative shall perform its
                    responsibilities hereunder.
          (iv)     Representative shall take all steps to ensure that Representative and Representative's
                   employees are treated as independent contractors of Allied.
 IN Wl1NESS WHEREOF, Allied Business Solutions and Representative represent that they have read this
 Agreem   understand it d agree to be bound by all the tenns and conditions stated herein.

 BY:_---:I~~~~~Z~-
       ('
                                                             DATE:         3 ;___!/-;            /?,_
 PRINTED
 NAME: --,-7'-='--"'~0:=-'-=---'-''---=---


 COMPANY TYPE: Sole Prop.             )l4    LTD Partner _ _ _ Partner                       Corp. _ _ __
BUSINESSPHONE:            '113     -5U-'i5"7r                 FAX#:       q1:3-3a .. 0~22

Allied Business Solutions
DATE:              March 4, 2013
NAME:


TITLE:            President




Confidential                                         Pago        Allied initiab .N"---representative initials.!.?   if
                                                       5
                                                                                                                3/2002
     Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 20 of 25



                                          EXHIBIT A-1
                                   ALLIED BUSINESS SOLUTIONS
                                   COMPENSATION STRUCTURE


Commission on Revenue:
Contingency revenue conunissions will be paid to Representative at a 20% rate of collected revenue per
month for a period of 24, 36, or 48 months (based upon signed contracted term).

 :2G.~~ ~t{                          will be compensated 20% monthly conunissions on all collected
(' epresentative's Printed Name")
revenue per month for the term of the contract between customer and Allied Business Solutions.

For example:

Allied can save customers up to 20% however on the conservative side 10% is used.

Agent receives 20% of the savings due Allied for the term of the contract between the customer and Allied

For example:

Allied finds $10,000.00 in savings and invoices customer $5,000.00 which is 50% of the savings.

Agent receives 20% of the $5,000.00 which is $1000.00 each month times 24 months (per the term of the
contract)= $24,000.00 per customer.

Projects and recoveries will be paid in a one-time commission up to 20% of collected revenue based on
monthly conunissioned earned as stated above.

Charge-back Schedule:
Due to certain circumstances it could be necessary to charge back a portion of the commission paid.

For example: if customer does not pay an item to Allied, agent will not be paid on that specific item.




Confidential                                        Page        Allied   initials~   representative initials   W--
                                                     6
                                                                                                               3/2002
Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 21 of 25




                                                      EXHIBIT B
   Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 22 of 25




2.      COMPENSATION
2.1     Contingency Revenue Commission. Allied shall pay Representative a commission on Contingency
revenue at a rate stated below of collected revenue per month for original audit recommendations for a
period of24, 36, or 48 months (based upon signed contracted term).

                               0 to $2,000.00 monthly commission received 10%
                         $2,001.00 and above monthly commission received 20%

The commission shall be payable to Representative only after the audit recommendation has been accepted
by and savings recognized by the client. Commission shall be paid on the net revenues collected by Allied
from the client, provided, however, no commission payment shall be made to Representative until such
amount exceeds two hundred-fifty dollars ($250.00). Commission shall only be paid on original audit
recommendations unless Representative is directly involved with additional sales to client of Allied
services.

2.2      Project and Recovery Revenue Commission. Allied shall pay Representative a one-time
commission on Project and Recovery revenue based on earnings stated above of collected revenue for
original audit recommendations based upon signed contracted term.

2.3      Non-Payment of Invoices. Representative should understand they will receive commission based
on original audit recommendations accepted by the client provided the client is making regular payments
on invoicing by Allied. If the client stops making payments, the Representative understands that the
Representative may be "charged back" for commissions paid where a client has not made proper payment
to Allied. In cases of charge backs, Allied will provide proper support documentation to the Representative.
If client refuses to make payment and causes Allied to seek legal representation for collection, all
commission to Representative cease.

2.4    Allied shall have the right to modify the commission structure due to Representative's lack of
performance effective thirty (30) days following written notice of the same by Allied to Representative.


3.      REPRESENTATIVE RESPONSIBILITIES
3. I    Marketing. Representative shall use good faith efforts to diligently market Allied services. Said
marketing shall be consistent with and subject to Allied's terms and conditions. Representative may not
offer any terms or conditions on behalf of Allied which conflict current business model.

3.2      Sales/Volume Requirements. Representative shall achieve the sales volume requirements
equivalent to one new audit per quarter. If after one(!) quarter no new audits have been brought in, the
Agreement is voidable, and the Representative shall meet with the manager to review the Agent Agreement
to discuss whether or not the Agreement should continue.

3.3     Representative's Conduct. Representative shall be governed in all dealings with such clients by
the highest standards of honesty, integrity and fair dealing, including compliance with all applicable laws,
ordinances and regulations, and shall do nothing which would tend to discredit, dishonor, reflect adversely
upon, or in any manner injure the reputation of Allied or services covered by this Agreement and the quality
image associated with said Allied services.

3.4      Client Signatures. Representative shall be responsible for obtaining authorized signatures or client
consent through Allied approved authorization methods. Representative shall be responsible for collecting
all invoices/bills for audit as expressed in the Audit Prereqnisite Form.

                                                                             Allied _ _ Representative _ _

                                                     2
    Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 23 of 25




4.       ALLIED RESPONSIBILITIES
4.1     Promotional Materials. Allied shall provide Representative with an initial Allied standard starter
kit consisting of materials for marketing purposes which are subject to the provisions of the Confidentiality
and Non-Disclosure provision as set forth in this Agreement.

4.2     Training. Allied shall provide training at reasonable times and at no fee to Representative, to
acquaint Representative with Allied's service offerings and procedures.


5.        CONFIDENTIALITY
Representative acknowledges that this Agreement creates a relationship of confidence and trust with respect
to all information of a confidential, proprietary or trade secret nature disclosed by or on behalf of Allied to
Representative that relates to the business of Allied, its affiliates, clients, suppliers and vendors (the
"Proprietary Information"). Such Proprietary Information includes, but is not limited to:
          (a)    technical information, including without limitation, techniques, new ideas,
                 discoveries, inventions, developments, know-how and trade secrets (whether
                 developed by Allied, an affiliate, employee or Representative); and

        (b)      business information, including without limitation, information relating to costs,
                 pricing, profit margins, markets and suppliers, business plans and projections,
                 financial accounting, legal and regulatory data, names, addresses and telephone
                 numbers of current or prospective clients and their respective service or product
                 requirements, credit histories and trade names, sales, marketing and advertising
                 plans, and other commercial information;

        (c)      technical and/or business information furnished by third parties to Allied,
                 including prospects, clients, suppliers, and vendors; and

        (d)      the terms and conditions, including the commission structure, of this Agreement.

At all times during and after the term of this Agreement, Representative shall keep all Proprietary
Information in confidence and shall not disclose such Proprietary Information to anyone or directly or
indirectly use any of such Proprietary Information for Representative's own benefit or for the benefit of
any person or entity other than Allied. Upon any termination of this Agreement, or upon the request of
Allied, Representative shall promptly deliver to Allied all Proprietary Information, and Representative shall
not retain any documents or materials or copies thereof containing any Proprietary Information.
Representative represents that performance of all the terms of this Agreement and Representative's duties
as a Representative of Allied will not breach any similar commitment or proprietary information agreement
with any former employer or other party.

Representative represents that it will not bring to Allied or use in the performance of Representative's duties
for Allied any documents or materials of a former employer or other entity that are so restricted.
Representative agrees to not engage in the performance of like and similar services for themselves or a
competitor, currently known or unknown, on existing or prospective clients of Allied for a period of three
(3) years. Representative agrees that in the event of a breach of the confidentiality provisions of this
Agreement by Representative, Allied may suffer irreparable harm and will therefore be entitled to
injunctive relief to enforce this Agreement without the need to post bond and that such relief shall be in
addition to, and not in lieu of, any monetary damages or such other relief a court of law may award.


                                                                              Allied _ _ Representative _ _

                                                      3
    Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 24 of 25




6.       PROHIBITED CLIENT AND EMPLOYEE CONTACT
At all times during the term of this Agreement and for as long as Allied is paying Representative any
commission, Representative agrees that it shall not, whether on its own account or for the account of any
other person or entity:
         (a)     contact clients of Allied whom Representative obtained for Allied during the term
                 of this Agreement ("Relevant Clients") for the purpose of soliciting or inducing
                them to terminate their business relationship with Allied; and

         (b)     contact employees of Allied with whom Representative worked or related during
                 the term hereof for the purpose of encouraging or inducing them to terminate their
                 employment with Allied. Allied agrees that so long as Representative is bound by
                 and in compliance with this paragraph 6(b), Allied shall not contact employees of
                 Representative with whom Allied has worked or related during the term hereof for
                 the purpose of encouraging or inducing them to terminate their employment with
                 Representative.


7.       INDEMNIFICATION
Representative shall indemnify and hold harmless Allied and its officers, directors, agents and employees,
from and against any and all claims, demands, causes of action, losses, damages, costs and expenses
(including reasonable attorney fees) (hereinafter "Claims") arising out of or relating to:
        (a)     Representative's breach of any of the terms of this Agreement;

        (b)      Representative's misrepresentation regarding the terms and provisions of Allied' s
                 services to clients, including any action of Representative in which Representative
                 falsely represents that Representative has authority to bind Allied;

        (c)      Representative's activities relating to the marketing of the services to Allied
                 clients;


8.       ALLIED PROPERTY
Nothing contained in this Agreement shall be construed as granting or conferring any rights to
Representative by license, franchise, title or interest in Allied or any property of Allied, including, without
limitation, Allied trade names, trademarks, service marks or proprietary information. Representative may,
however, with Allied's prior written consent, use trade names owned by Allied in connection with its efforts
under this Agreement.


9.       GENERAL PROVISIONS
9.1      Construction and Internretation. This Agreement shall be governed and constructed by the laws of
the State of Kansas. In the event that any action is brought by either party to enforce any term or condition
of this Agreement, the prevailing party shall be entitled to recover its actual legal cost, including attorney's
fees, court costs and costs of collection, in addition to whatever other relief a court may award.

9.2.    Independent Sales Agent. Representative and Allied, expressly intending that no employment,
partnership, or joint venture relationship is created by this Agreement, hereby agree as follows:
        (a)      Representative shall act at all times as an independent agent hereunder.

        (b)      Neither Representative nor anyone employed by or acting for or on behalf of
                 Representative shall ever be or be construed, as an employee of Allied and Allied
                                                                              Allied _ _ Representative _ _

                                                       4
   Case 2:19-cv-02012-CM-KGG Document 6-1 Filed 03/05/19 Page 25 of 25




               shall not be liable for employment or withholding taxes respecting Representative
               or any employee of Representative.

         (c)   Representative shall determine when, where and how Representative shall perform
               its responsibilities hereunder.

         (d)   Representative shall take all steps to ensure that Representative and
               Representative's employees are treated as independent agents of Allied.


IN WITNESS WHEREOF, Allied and Representative represent that they have read this Agreement,
understand it and agree to be bound by all the terms and conditions stated herein.


BY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ DATE: _ _~/_ _~/_ __
     ("Representative's Signature")

NAME (Printed):
                  - - - - - - - - - - - - - -TITLE: - - - - - - - - - - - - - -
FED TAX I D / S S # : - - - - - - - - - - - -
COMPANY TYPE: Sole Prop. _ _ LLC _ _ Partner _ _ Corp. _ _
BUSINESS PHONE:                                        FAX:
                    -----------                               --------------


ALLIED BUSINESS SOLUTIONS, LLC
DATE:          October 2, 2018
NAME:          Larry S. Alsup
                                                        DATE:             I
                                                                -------~----
                                                                                   I
TITLE:         President




                                                                         Allied _ _ Representative _ _

                                                  5
